Title: From James Madison to David Montague Erskine, 23 November 1807
From: Madison, James
To: Erskine, David Montague



Sir,
Department of State Novr. 23rd. 1807

In Consequence of your Letter of  relating to the Capture of the British Brig Ceres, on her voyage from the United States to Liverpool, the Collector at Norfolk, the Port of her Departure, was instructed to make Enquiry into the Character and Conduct of the capturing vessel alleged to have previously been within the Waters of the Chesapeak; and particularly whether any unlawful Equipment had been made by the said vessel within the Jurisdiction of the United States.  The Result of the Enquiry is, that the vessel was fitted out at St Mary’s within the Spanish Territory, and was Manned with a single Exception by French and Spaniards; without its appearing that any Equipment or other unlawful Circumstances occurred within the United States.  I have the Honor to be &ca.

(Signed) James Madison

